 1   MATTHEW C. TABO, ESQ. (S.B. # 290967)
     THE TABO LAW FIRM
 2   331 J Street, Suite 200
     Sacramento, CA 95814
 3   Telephone: (916) 504-2660
     Fax:          (916) 672-0102
 4
     Attorney for Plaintiff, JONATHAN EARL DANNER
 5

 6                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   JONATHAN EARL DANNER,                                   Case No. 2:15-cv-00887-MCE-EFB

11           Plaintiff,                                      STIPULATION AND ORDER FOR
     V.                                                      MODIFICATION OF DEADLINE RE:
12                                                           PLAINTIFF’S REPLY TO
     THE COUNTY OF SAN JOAQUIN, and                          DEFENDANT’S OPPOSITION TO
13   MANUEL ANDRADE,                                         PLAINTIFF’S MOTION FOR
          Defendants.                                        SUMMARY JUDGMENT
14

15

16

17   Plaintiff JONATHAN EARL DANNER (“Plaintiff”) and Defendants THE COUNTY OF SAN
18   JOAQUIN and MANUEL ANDRADE (“Defendants”), do hereby enter into this stipulation
19   (hereinafter “Stipulation”) and request that the Court:
20

21
          1. Modify the deadline for the Plantiff’s reply to Defendant’s Opposition of Plaintiff’s
22
             Motion for Summary Judgment to February 15, 2019 at 11:59 PM.
23
     //
24
     //
25
     //
                                        STIPULATION OF THE PARTIES
                             Danner v. County of San Joaquin, 2:15-CV-00887-MCE-EFB
                                                         1
 1   Defendants and Plaintiff, by and through their attorneys of record, hereby stipulate and

 2   agree to the foregoing modification of deadline.

 3
                                               /s/ Matthew C. Tabo
 4
     Dated: 2/14/2019                          ______________________________
 5                                             MATTHEW C. TABO
                                               Attorney for Plaintiff
 6

 7
                                               /s/ Mark E. Berry
 8   Dated: 2/14/2019                           ______________________________
                                                MARK E. BERRY
 9                                              Attorney for Defendants

10

11
                                                   ORDER
12
           By stipulation of the parties and good cause appearing therefor, the Court hereby
13
     orders that the deadline for Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Motion
14
     for Summary judgment is extended to February 15, 2019 at 11:59 PM. The previous
15
     deadline of February 14, 2019 is hereby vacated.
16

17         IT IS SO ORDERED.

18   Dated: February 20, 2019

19

20

21

22

23

24

25

                                      STIPULATION OF THE PARTIES
                           Danner v. County of San Joaquin, 2:15-CV-00887-MCE-EFB
                                                       2
